 


109 HR 6376 IH: To provide that Federal property reversions on land deeded to the Municipality of Anchorage be conveyed to the Municipality in order to unencumber the Municipality’s title.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6376 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide that Federal property reversions on land deeded to the Municipality of Anchorage be conveyed to the Municipality in order to unencumber the Municipality’s title. 
 
 
1.Reversion conveyances, anchorage, alaska 
(a)Conveyances authorizedThe Secretary of the Interior (the Secretary) shall convey, without consideration, to the Municipality of Anchorage, Alaska (the Municipality), the reversionary interest of the United States in and to parcels of real property, including improvements thereon, which are owned by the Municipality and located in Anchorage, Alaska, for the purpose of unencumbering the title of the Municipality. 
(b)Description of propertiesThe exact parcels and legal descriptions of the properties for which the title of the Municipality is subject to a Federal reversionary interest to be conveyed by the Secretary to the Municipality under subsection (a) shall be determined in a manner satisfactory to the Secretary.  
(c)Additional terms and considerationsThe Secretary may require such additional terms and conditions with the conveyances as the Secretary considers appropriate to protect the interests of the United States.   
 
